Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the loss function L is:             
                L
                =
                
                    
                        L
                    
                    
                        K
                        G
                    
                
                +
                
                    
                        ∑
                        
                            a
                            ∈
                            A
                        
                    
                    
                        
                            
                                ∑
                                
                                    e
                                    ∈
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        T
                                                    
                                                
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        a
                                                    
                                                
                                                +
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        a
                                                    
                                                
                                                -
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        e
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        λ
                                    
                                    
                                        a
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        ”. The definition for “            
                
                    
                        n
                    
                    
                        e
                    
                    
                        a
                    
                
            
        ” is missing. Correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 1 recites 
learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses; (math concept)
executing a numerical attribute propagation algorithm using an adjacency matrix of the knowledge graph and numerical values of labeled nodes of the knowledge graph to predict missing ones of the numerical attributes. (math concept)
The claimed concept is a method of learning numerical attributes in a knowledge graph based on mathematic relationship directed to “Mathematical Concepts” grouping. Therefore, claim 1 is an abstract idea.


Step 2A Prong Two
The claim recites additional elements such as “executing step”. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [89] Fig. 4 for generic computer description.
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The method of claim 1, wherein the numerical attribute propagation algorithm comprises: computing a transition matrix T by row-wise normalizing the adjacency matrix; using the transition matrix T to iteratively propagate the numerical values across the knowledge graph until a stopping criterion is reached.  (math concept)

Claim 3. The method of claim 1, wherein the numerical attribute propagation algorithm comprises solving:             
                
                    
                        
                            
                                n
                            
                            ^
                        
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
                =
                
                    
                        
                            
                                I
                                +
                                
                                    
                                        T
                                    
                                    
                                        
                                            
                                                Q
                                            
                                            
                                                a
                                            
                                        
                                        
                                            
                                                Q
                                            
                                            
                                                a
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        -
                        1
                    
                
                
                    
                        T
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                
                
                    
                        n
                    
                    
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
            
        
wherein a is a numerical attribute of the knowledge graph,             
                
                    
                        ε
                    
                    
                        a
                    
                
            
         is a set of entities of the knowledge graph with known values for the numerical attribute a,             
                
                    
                        Q
                    
                    
                        a
                    
                
            
         is a set of entities of the knowledge graph with missing values for the numerical attribute a,             
                
                    
                        
                            
                                n
                            
                            ^
                        
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
            
         is a vector that contains all predicted values of the numerical attribute a for unlabeled nodes of the knowledge graph,             
                I
            
         is an identity matrix,             
                
                    
                        T
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                        
                            
                                Q
                            
                            
                                a
                            
                        
                    
                
            
         and             
                
                    
                        T
                    
                    
                        
                            
                                Q
                            
                            
                                a
                            
                        
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                
            
         are sub-matrices of a transition matrix T, which is computed by row-wise normalizing the adjacency matrix, and             
                
                    
                        n
                    
                    
                        
                            
                                ε
                            
                            
                                a
                            
                        
                    
                    
                        a
                    
                
            
         is a vector that contains all values of the numerical attribute a for the labeled nodes.  (math concept)

Claim 4. The method of claim 1, Page 23 of 26Attorney Docket No. 816791(Client Ref. NLE-910-18-US) wherein the numerical attribute propagation algorithm is executed for each of the missing numerical attributes being predicted; wherein for each of the missing numerical attributes a k-nearest neighbor (kNN) graph is calculated using the learned knowledge graph embeddings, the kNN graph for each of the missing numerical attributes being characterized by the adjacency matrix of the corresponding one of the missing numerical attributes, and wherein edge weights of the adjacency matrix are computed by applying a similarity metric.  (math concept)

Claim 5. The method of claim 4, wherein the kNN graph is constructed based on Euclidian distance.  (math concept)

Claim 6. The method of claim 4, wherein the learned knowledge graph embeddings comprises learned knowledge graph embeddings of the labeled nodes and learned knowledge graph embeddings of unlabeled nodes of the knowledge graph.  (math concept)

Claim 7. The method of claim 4, wherein the similarity metric is a radial basis function kernel.  (math concept)

Claim 8. The method of claim 1, wherein the knowledge graph has entities containing the numerical attributes.  (math concept)

Claim 9. The method of claim 4, the method further comprising tuning a hyper-parameter of the kNN graph.  (math concept)

Claim 10. The method of claim 4, wherein the method comprises tuning a hyper-parameter of the similarity metric.  (math concept)

Claim 11. The method of claim 1, wherein the numerical attribute propagation algorithm is an adapted label propagation algorithm, adapted for predicting the numerical attributes in the knowledge graph.  (math concept)

Claim 12. The method of claim 11, wherein the adapted label propagation algorithm has been adapted to propagate the numerical information across the knowledge graph instead of propagating class label information.  (math concept)

Claim 13. The method of claim 1, wherein the learning the knowledge graph embeddings operation comprises using a regression model.  (math concept)

Claim 14. The method of claim 1, wherein the jointly minimizing the knowledge graph loss and the numerical attribute prediction losses comprises using a loss function L, wherein the loss function L is:             
                L
                =
                
                    
                        L
                    
                    
                        K
                        G
                    
                
                +
                
                    
                        ∑
                        
                            a
                            ∈
                            A
                        
                    
                    
                        
                            
                                ∑
                                
                                    e
                                    ∈
                                    
                                        
                                            ε
                                        
                                        
                                            a
                                        
                                    
                                
                            
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        e
                                                    
                                                    
                                                        T
                                                    
                                                
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        a
                                                    
                                                
                                                +
                                                
                                                    
                                                        b
                                                    
                                                    
                                                        a
                                                    
                                                
                                                -
                                                
                                                    
                                                        n
                                                    
                                                    
                                                        e
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                
                                +
                                
                                    
                                        λ
                                    
                                    
                                        a
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        w
                                                    
                                                    
                                                        a
                                                    
                                                
                                            
                                        
                                    
                                    
                                        2
                                    
                                    
                                        2
                                    
                                
                            
                        
                    
                
            
        
wherein             
                
                    
                        L
                    
                    
                        K
                        G
                    
                
            
         is a loss function of the knowledge graph, a is numerical attribute of a set of numerical attributes A of the knowledge graph, e is an entity of a set of entities             
                
                    
                        ε
                    
                    
                        a
                    
                
            
         of the knowledge graph with known values for the numerical attribute a,             
                
                    
                        e
                    
                    
                        T
                    
                
                
                    
                        w
                    
                    
                        a
                    
                
                +
                
                    
                        b
                    
                    
                        a
                    
                
            
         is a regression function for the numerical attribute a,             
                
                    
                        λ
                    
                    
                        a
                    
                
            
         is a regularization hyper-parameter,             
                
                    
                        w
                    
                    
                        a
                    
                
            
         is a weight vector, and             
                
                    
                        b
                    
                    
                        a
                    
                
            
         is a bias term.  (math concept)

Same conclusion for independent claim 15. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-15 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia-Duran et al (NPL: KBLRN: End-to-End learning of knowledge bse representations with latent, relational and numerical features, September 2017), hereinafter Duran01, in view of Garcia-Duran et al (NPL: Learning graph representations with embedding propagation, October 2017), herein after Duran02.

Claim 1. A method for learning numerical attributes in a knowledge graph, the method comprising: 
Duran01 discloses learning knowledge graph embeddings based on jointly minimizing a knowledge graph loss and a number of numerical attribute prediction losses; 
Duran01: (page 2-3) 

    PNG
    media_image1.png
    262
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    111
    481
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    454
    487
    media_image3.png
    Greyscale
 

Duran01does not appear to explicitly disclose a numerical attribute propagation algorithm.

However, Duran02 discloses executing a numerical attribute propagation algorithm using an adjacency matrix of the knowledge graph and numerical values of labeled nodes of the knowledge graph to predict missing ones of the numerical attributes on (page 2-5)

    PNG
    media_image4.png
    431
    995
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    609
    991
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    114
    993
    media_image6.png
    Greyscale

Duran01 and Duran02 are analogous art because they are from the “same field of endeavor” machine learning framework.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Duran01 and Duran02 before him or her, to modify the Knowledge base learning framework of Duran01 to include the embedding propagation feature of Duran02 because this combination improve the performance of the learning framework.
The suggestion/motivation for doing so would have been Duran02 (page 9) 
    PNG
    media_image7.png
    181
    800
    media_image7.png
    Greyscale

Therefore, it would have been obvious to combine Duran01 and Duran02 to obtain the invention as specified in the instant claim(s).

Claim 8. The method of claim 1, Duran01 discloses wherein the knowledge graph has entities containing the numerical attributes.  
Duran01: (page 2) 

    PNG
    media_image8.png
    668
    488
    media_image8.png
    Greyscale


Claim 11. The method of claim 1, Duran02 discloses wherein the numerical attribute propagation algorithm is an adapted label propagation algorithm, adapted for predicting the numerical attributes in the knowledge graph.  
Duran02: (page 2-5)

    PNG
    media_image4.png
    431
    995
    media_image4.png
    Greyscale


Claim 12. The method of claim 11, Duran02 discloses wherein the adapted label propagation algorithm has been adapted to propagate the numerical information across the knowledge graph instead of propagating class label information.  
Duran02: (page 2-5)

    PNG
    media_image9.png
    685
    995
    media_image9.png
    Greyscale


Claim 13. The method of claim 1, Duran02 discloses wherein the learning the knowledge graph embeddings operation comprises using a regression model.  
Duran02: (page 7) 
    PNG
    media_image10.png
    184
    797
    media_image10.png
    Greyscale


Regarding Claim 15, the same ground of rejection is made as discussed above (claim 1 and 13) for substantially similar rationale. 
In addition, Claim 15 recites “the system comprising a processor and memory,”.
Duran01 discloses the system comprising a processor and memory, on (page 5) “All experiments were run on commodity hardware with 128GB RAM, a single 2.8 GHz CPU, and a TitanX GPU.”

Allowable Subject Matter
Claims 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 101.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 101 and 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
Garcia-Duran et al (NPL: KBLRN: End-to-End learning of knowledge bse representations with latent, relational and numerical features, September 2017) teaches a framework for end-to-end learning of knowledge base representations from latent, relational, and numerical features.
Garcia-Duran et al (NPL: Learning graph representations with embedding propagation, October 2017) teaches a Embedding Propagation (EP), an unsupervised learning framework for graph-structured data. EP learns vector representations of graphs by passing two types of messages between neighboring nodes. Forward messages consist of label representations such as representations of words and other attributes associated with the nodes. Backward messages consist of gradients that result from aggregating the label representations and applying a reconstruction loss. Node representations are finally computed from the representation of their labels.
Patra et al (US 2020/0142957 A1) teaches a method of using property graphs to model the latent relationships in graphs and capture linked information (i.e., entity relationships) that other data models fail to capture. In any property graph, the nodes (i.e., entities) and the edges (i.e, linked relationship between entities) are associated with some properties.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 2. “computing a transition matrix T by row-wise normalizing the adjacency matrix;”
Claim 3. “wherein the numerical attribute propagation algorithm comprises solving:                 
                    
                        
                            
                                
                                    n
                                
                                ^
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                        
                        
                            a
                        
                    
                    =
                    
                        
                            
                                
                                    I
                                    +
                                    
                                        
                                            T
                                        
                                        
                                            
                                                
                                                    Q
                                                
                                                
                                                    a
                                                
                                            
                                            
                                                
                                                    Q
                                                
                                                
                                                    a
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            -
                            1
                        
                    
                    
                        
                            T
                        
                        
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                            
                                
                                    ε
                                
                                
                                    a
                                
                            
                        
                    
                    
                        
                            n
                        
                        
                            
                                
                                    ε
                                
                                
                                    a
                                
                            
                        
                        
                            a
                        
                    
                
            
wherein a is a numerical attribute of the knowledge graph,                 
                    
                        
                            ε
                        
                        
                            a
                        
                    
                
             is a set of entities of the knowledge graph with known values for the numerical attribute a,                 
                    
                        
                            Q
                        
                        
                            a
                        
                    
                
             is a set of entities of the knowledge graph with missing values for the numerical attribute a,                 
                    
                        
                            
                                
                                    n
                                
                                ^
                            
                        
                        
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                        
                        
                            a
                        
                    
                
             is a vector that contains all predicted values of the numerical attribute a for unlabeled nodes of the knowledge graph,                 
                    I
                
             is an identity matrix,                 
                    
                        
                            T
                        
                        
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                        
                    
                
             and                 
                    
                        
                            T
                        
                        
                            
                                
                                    Q
                                
                                
                                    a
                                
                            
                            
                                
                                    ε
                                
                                
                                    a
                                
                            
                        
                    
                
             are sub-matrices of a transition matrix T, which is computed by row-wise normalizing the adjacency matrix, and                 
                    
                        
                            n
                        
                        
                            
                                
                                    ε
                                
                                
                                    a
                                
                            
                        
                        
                            a
                        
                    
                
             is a vector that contains all values of the numerical attribute a for the labeled nodes.”
Claim 4. “wherein the numerical attribute propagation algorithm is executed for each of the missing numerical attributes being predicted; wherein for each of the missing numerical attributes a k-nearest neighbor (kNN) graph is calculated using the learned knowledge graph embeddings, the kNN graph for each of the missing numerical attributes being characterized by the adjacency matrix of the corresponding one of the missing numerical attributes, and wherein edge weights of the adjacency matrix are computed by applying a similarity metric.”
Claim 14. “wherein the jointly minimizing the knowledge graph loss and the numerical attribute prediction losses comprises using a loss function L, wherein the loss function L is:                 
                    L
                    =
                    
                        
                            L
                        
                        
                            K
                            G
                        
                    
                    +
                    
                        
                            ∑
                            
                                a
                                ∈
                                A
                            
                        
                        
                            
                                
                                    ∑
                                    
                                        e
                                        ∈
                                        
                                            
                                                ε
                                            
                                            
                                                a
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            e
                                                        
                                                        
                                                            T
                                                        
                                                    
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    +
                                                    
                                                        
                                                            b
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            n
                                                        
                                                        
                                                            e
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            a
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            w
                                                        
                                                        
                                                            a
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                
            
wherein                 
                    
                        
                            L
                        
                        
                            K
                            G
                        
                    
                
             is a loss function of the knowledge graph, a is numerical attribute of a set of numerical attributes A of the knowledge graph, e is an entity of a set of entities                 
                    
                        
                            ε
                        
                        
                            a
                        
                    
                
             of the knowledge graph with known values for the numerical attribute a,                 
                    
                        
                            e
                        
                        
                            T
                        
                    
                    
                        
                            w
                        
                        
                            a
                        
                    
                    +
                    
                        
                            b
                        
                        
                            a
                        
                    
                
             is a regression function for the numerical attribute a,                 
                    
                        
                            λ
                        
                        
                            a
                        
                    
                
             is a regularization hyper-parameter,                 
                    
                        
                            w
                        
                        
                            a
                        
                    
                
             is a weight vector, and                 
                    
                        
                            b
                        
                        
                            a
                        
                    
                
             is a bias term.”
in combination with the remaining elements and features of the claimed invention. The dependent claims would be allowable for at least their dependence on independent claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148